IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-73,586-01


EX PARTE KERRY DIMART ALLEN






ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 844387 IN THE 351ST JUDICIAL DISTRICT COURT

HARRIS COUNTY



Per Curiam. Keasler, j. filed a concurring statement in which keller, p.j.,
and  hervey, j., joined.


O R D E R


	This is a post-conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071.
	In May 2001, a jury convicted Applicant of the offense of capital murder.  The jury
answered the special issues submitted under Article 37.071 of the Texas Code of Criminal
Procedure, and the trial court, accordingly, set punishment at death.  This Court affirmed
Applicant's conviction and sentence on direct appeal.  Allen v. State, 108 S.W.3d 281 (Tex.
Crim. App. 2003).   
	Applicant presents thirty-seven allegations in his application in which he challenges
the validity of his conviction and resulting sentence.  The trial court held an evidentiary
hearing and adopted the State's proposed findings of fact and conclusions of law
recommending that the relief sought be denied.
	This Court has reviewed the record with respect to the allegations made by Applicant. 
We adopt the trial judge's findings and conclusions.  Based upon the trial court's findings
and conclusions and our own review, we deny relief. 
	IT IS SO ORDERED THIS THE 28TH DAY OF APRIL, 2010.

Do Not Publish